In a proceeding pursuant to section 231-a of the Surrogate’s Court Act, the appeal is from a decree of the Surrogate’s Court, Suffolk County, fixing the amount of appellants’ compensation for services rendered to the estate and directing a refund of excess payments. Decree unanimously affirmed, with costs to respondent, payable by appellants personally, and without prejudice to any rights appellants may have to recover compensation for services apart from those described in items I, II, III and V of the schedule of services rendered and apart from any other services rendered to the estate or its representative. No opinion. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ. [14 Misc 2d 769.]